Name: Commission Directive 80/754/EEC of 17 July 1980 amending Annex II to Council Directive 66/401/EEC on the marketing of fodder plant seed
 Type: Directive
 Subject Matter: plant product;  marketing;  technology and technical regulations;  means of agricultural production
 Date Published: 1980-08-09

 Avis juridique important|31980L0754Commission Directive 80/754/EEC of 17 July 1980 amending Annex II to Council Directive 66/401/EEC on the marketing of fodder plant seed Official Journal L 207 , 09/08/1980 P. 0036 - 0036 Spanish special edition: Chapter 03 Volume 18 P. 0286 Portuguese special edition Chapter 03 Volume 18 P. 0286 Finnish special edition: Chapter 3 Volume 12 P. 0084 Swedish special edition: Chapter 3 Volume 12 P. 0084 COMMISSION DIRECTIVE of 17 July 1980 amending Annex II to Council Directive 66/401/EEC on the marketing of fodder plant seed (80/754/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), as last amended by Directive 79/692/EEC (2), and in particular Article 21a thereof, Whereas, in the light of developments in scientific and technical knowledge, Annex II to Directive 66/401/EEC should be amended for the reason set out below; Whereas the standard as regards maximum content by number of seeds of Rumex spp. should be adapted to the seed quality normally achieved; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex II to Directive 66/401/EEC is hereby amended as follows: 1. In Section I (2) (A), the text of the heading of column 14 is replaced by the following : "Rumex spp. other than Rumex acetosella and Rumex maritimus"; 2. In Section I (2) (B), the text of (n) is replaced by the following: "The determination of seeds of Rumex spp. other than Rumex acetosella and Rumex maritimus by number need not be carried unless there is doubt whether the conditions laid down in column 14 have been satisfied"; 3. In Section II (2) (A), the text of the heading of column 4 is replaced by the following : "Rumex spp. other than Rumex acetosella and Rumex maritimus". Article 2 1. Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with this Directive not later than 1 July 1980. 2. Member States shall ensure that seed of fodder plants is subject to no marketing restrictions due to different dates of implementation of this Directive. Article 3 This Directive is addressed to the Member States. Done at Brussels, 17 July 1980. For the Commission Finn GUNDELACH Vice-President (1)OJ No 125, 11.7.1966, p. 2298/66. (2)OJ No L 205, 13.8.1979, p. 1.